Filed pursuant to Rule 433 Registration Statement No. 333-217455 Celsion has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and the other documents Celsion has filed with the SEC for more complete information about Celsion and this offering. You may get these documents for free by visiting EDGAR on the SEC's web site at www.sec.gov. Alternatively, Celsion, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by contacting Oppenheimer & Co. Inc., 300 Madison Avenue, New York, New York 10017.
